Title: From Thomas Jefferson to Thomas Cooper, 7 April 1821
From: Jefferson, Thomas
To: Cooper, Thomas


Dear Sir
Monticello
Apr. 7. 21.
Your favor of Mar. 12. was recieved on the 22d but as our Visitors were to meet within a few days, I postponed writing to you until they had determined on the operations of the campaign. our legislature have authorised us to borrow another 60.M.D. and it is confidently understood that if we can accomplish our buildings with that sum, they will spunge the debt, and place us in a condition to open with clear funds, perhaps too with some enlargement. our buildings of accomodation for the Professors, Students and Boardinghouse-keepers. will be finished this year, that is to say 10. Pavilions, 100. Dormitories & 6. Hotels. we have the strongest belief that our funds will enable us also to build the Library, which will cost about 45.M.D. but we dare not undertake it until a liquidation of the other expences assures us that we may safely count on effecting it. we are now employed in this examination and if it results as we expect, the Library will be began immediately and we allow three summers to compleat it. we hope to say to the legislature at their meeting in December next that all the buildings of accomodation are done and paid for, that we have begun the Library and have money enough left to finish it. if immediately on this they spunge the debt (120.M.D.) we shall take all the year 1822. to Provide our Professors, and to bring them into place by the 1st of Jan. 1823. but we are not certain that they will be ready to spunge at once. it may be a session or two more before they will be ripe for this act of liberality. whenever they pronounce the word we shall require still a twelvemonth before we open. this is our present state and prospect.With respect to engagements where you are, we consider them as entirely right and prudent. but altho’ we relinquish claim we are not without all hope. your engagements being in definite in time may perhaps be satisfied by the interval still to accrue before we shall open. all are well disposed towards mr Vanuxem. and the two branches of Natural Philosophy & Nat. history (comprehending the mineral kingdom) constituting two professorships with us may be so distributed in their parts, as to suit yourself & mr Vanuxem , and to have the duties of both satisfactorily disposed of. to yourself we should further propose the chair of law, giving to a Professor filling two chairs the full salary of one (2000.D.) and a half salary (1000. D.) for the other. the tuition fees will be liberal, and the law school is probably that which will be soonest filled. so far we hang on hope.I am full of gratitude for your kind attentions to my grandson.  prospect offers nothing for the next year better than his staying , say to the end of 1822. I wish his studies during that  be confined to Mathematics, Nat. philosophy, Nat. history and Rhetoric. every other branch he will be able to pursue by himself after that term. I salute you with affectionate friendship & respect.Th: Jefferson